El Jxjbz PeesideNte Se. HebNÁNdez,
emitió la opinión del tribunal.
„ Con fecha 9 de agosto de 1910, el abogado Antonio Sar-miento, en representación de Mannel Paniagna, presentó al Secretario de la Corte de Distrito del Distrito Judicial de San Juan, Sección 2a., memorandum de las costas, a cuyo pago, según afirma, fueron condenados los demandantes por resolución de dicha corte de 30 de julio anterior, dictada en el caso arriba expresado, comprendiendo aquel memorandum dos partidas, una de tres dollars sesenta y cinco centavos por honorarios del secretario, y otra de ciento cincuenta dollars por honorarios del letrado, total ciento cincuenta y tres dollars con sesenta y cinco centavos.
Los demandantes impugnaron tal memorandum de costas, alegando que el pleito había sido iniciado antes del año 1908, sin que le fueran aplicables las enmiendas de la ley relativas a costas, y que éstas únicamente se imponían a los litigantes temerarios.
A la impugnación hecha contestó Paniagua, que aunque el pleito se iniciara antes del año 1908, la última demanda que anuló todo lo anterior, fue presentada con fecha posterior al primero de enero de 1909, y que cuando ocurre el caso de que el demandante separa de su demanda a cualquiera de los demandados, la condena de costas se impone por precepto terminante de la ley.
La corte inferior dictó resolución en 30 de noviembre de 1910, que copiada a la letra dice así:
■•‘‘No-es-la.opinión de la corte que la ley de 12 de marzo de 1908,' sobre costas y honorarios, se aplique exclusivamente a juicios entabla-*306dos después del primero de enero de 1909, sino a los juicios'en los ■cuales la corte de distrito dicte sentencia definitiva después de tal fecha.
“La cuenta de los honorarios no parece excesiva. Es verdad que no se puede decir que los demandantes hayan sido en alto grado teme-rarios, pero sí se puede decir que cuando se entabla un pleito contra un demandado y se declara que no hay causas de acción, el demandado, después de sentencia definitiva, debe cobrar la suma por honorarios de abogado.
1 ‘ Se declara sin lugar la impugnación de costas. ’ ’
Contra la orden que se deja transcrita interpuso la repre-sentación de la parte demandante recurso de apelación para ante esta Corte' Suprema, citando como infringida la ley de 12 de marzo de 1908, por estimarla inaplicable al pleito de que se trata, iniciado el 7 de septiembre de 1906.
El artículo 327 del Código de Enjuiciamiento Civil, tal como quedó enmendado por la ley aprobada en 12 de marzo de 1908, que comenzó a regir en Io. de enero de 1909, dispone que en todos los casos en que en,un pleito o procedimiento se concedan las costas a una parte, si la materia litigiosa excede de $500, tendrá derecho a que se le abone por la parte condenada el importe de los honorarios devengados por su abogado, costas y honorarios que serán concedidos discre-eionalmente por el juez, según el grado de culpabilidad de la parte- condenada por la sentencia; y el artículo 339 del mismo código, tal como quedó enmendado por la ley citada, precep-túa que en caso de impugnación del memorandum de costas, la corte señalará día para la vista, después de cuyo acto en .que se practicarán las pruebas pertinentes que las partes pro-pongan, dictará su resolución.
■ Ignoramos si las partes propusieron pruebas o nó, pues nada nos dice sobre ello la transcripción de autos; y por tanto, toda duda sobre la fecha en que verdaderamente comenzó el pleito debe resolverse en sentido favorable a la resolución apelada.'
Tal como ha venido el récord, es de presumirse que si *307se presentó la demanda en 7 de septiembre de 1906, según afirma la parte apelante, esa demanda fue sustituida por otra enmendada de fecha posterior al Io. de enero de 1909, según sostiene la parte apelada, cuya demanda posterior fué la ■que debió originar el pleito por contener en sus alegaciones hechos determinantes de la acción ejercitada; y ante esa pre-sunción, debemos aceptar que la condena de honorarios tuvo lugar en pleito que debe considerarse iniciado a los efectos del recurso después que comenzó a regir la ley aprobada en 12 de marzo de 1908:
Siendo ello así, se hace ocioso discutir, y decidir si la ley citada debe aplicarse a los pleitos comenzados antes de la vigencia de dicha ley; y por las razones expuestas, la orden apelada que dictó la Corte de Distrito de San Juan en 30 de noviembre del año próximo pasado debe confirmarse.

Confirmada.

Jueces concurrentes: Sres. Asociados Wolf, del Toro y Aldrey. '
El Juez Asociado Sr. MacLeary, no intervino en la reso-lución de este caso.